United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS                 July 18, 2003

                          FOR THE FIFTH CIRCUIT                 Charles R. Fulbruge III
                                                                        Clerk


                               No. 03-20109
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE LUIS RUIZ,

                                         Defendant-Appellant.




                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-91-CR-27-4
                        --------------------




Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*



     Jose Ruiz appeals the denial of his motion for reconsideration

of the denial of his motion to reduce his sentence.           Ruiz’s notice



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opin-
ion should not be published and is not precedent except under the limited cir-
cumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 03-20109
                                   -2-

of appeal from the denial of his motion for reduction of sentence

was untimely.    See FED. R. APP. P. 4(b); United States v. Alvarez,

210 F.3d 309, 310 (5th Cir. 2000).      His motion for reconsideration

did not toll the running of the ten-day time for filing an effec-

tive notice of appeal, because it also was untimely filed.              See

United States v. Brewer, 60 F.3d 1142, 1145 (5th Cir. 1995).

     Ruiz’s   notice   of   appeal   from   the   denial   of   his   motion

for reconsideration was timely.       The district court was without

jurisdiction, however, to entertain an untimely motion for recon-

sideration.     See United States v. Miramontez, 995 F.2d 56, 58 n.2

(5th Cir. 1993); United States v. Cook, 670 F.2d 46, 48 (5th Cir.

1982).   Ruiz thus has appealed the denial of a meaningless, unau-

thorized motion.    See United States v. Early, 27 F.3d 140, 142 (5th

Cir. 1994).

     AFFIRMED.